Howell, J.,
dissenting. In my opinion the citation, brought in
question in this controversy, is in legal form as to the plaintiff. It X>ossesses all the requirements of the law, and I do not think the action of the clerk in prefixing the letters or characters “ Mrs.” can render that citation void. These characters at most are conventional, and can not properly be considered as controlling the names of parties. A citation good in form in an ordinary action is good in an attachment suit.
The purchaser is reqhirod to look only to the existence of a judgment by a competent court, the writ of execution and the sale.
I therefore think the sale should not be set aside.
Mr. Justice Wyly concurs in this opinion.